DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4, and 12-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 6,088,987 to Simmons et al. (“Simmons”).
Regarding claim 1, Simmons in Fig. 10v discloses a construction element 61 capable of forming a corner at which two building surfaces join, the surfaces comprising wall panels attached to framing studs, the construction element comprising: a body 61: an outer corner-forming surface (larger radiused surface) that is shaped to extend, in a cross-sectional view, between two separate first wall panels such that ends of the outer corner-forming surface, as viewed in the cross-sectional view, is capable of substantially matching respective corners of the first wall panels, the outer corner-forming surface being curved and having a constant radius over a majority of a length of the outer corner-forming surface; stud attachment surfaces (planar surfaces extending perpendicularly from the outer corner-forming surface and defining vertical sides of 61) that are connected to the outer corner-forming surface; and an inner corner-forming surface (smaller radiused surface parallel to the outer corner-forming surface) that is connected to the stud attachment surfaces, and is shaped to be able to extend, in a cross-sectional view, 
It is noted that the claim is directed to the construction element per se and could function in the manner claimed depending on the size or shape of a wall with first and second separate wall panels which are not a part of the claim’s scope.
Regarding claim 2, Simmons discloses that the stud attachment surfaces are at an angle of 90 degrees to each other.
Regarding claim 4, Simmons discloses that the body is of foam material (col 5, ln 38-46 discloses that hollow portions of the body can be made of foam rubber). 
Regarding claim 12, Simmons discloses that the radius of the outer corner-forming member is at most 30 inches (16” is less than 30”).
Regarding claim 13, Simmons discloses that the radius of the outer corner-forming member is at most 10 feet (16” is less than 10 feet).
Regarding claim 14, Simmons in Fig. 10v discloses a construction element 61 capable of forming a corner at which two building surfaces join, the surfaces comprising wall panels attached to framing studs, the construction element comprising: a body 61: an outer corner-forming surface (larger radiused surface) that is shaped to extend, in a cross-sectional view, between two separate first wall panels such that ends of the outer corner-forming surface, as viewed in the cross-sectional view, is capable of substantially matching respective corners of the first wall panels, the outer corner-forming surface being curved and having a constant radius over a majority of a length of the outer corner-forming surface; stud attachment surfaces (planar 
Regarding claim 15, Simmons discloses that the radius of the outer corner-forming member is at least 12 inches (col 6, ln 48-50 disclose that 61 has a radius of 16”).
Regarding claim 16, Simmons discloses that the radius of the outer corner-forming member is at most 30 inches (16” is less than 30”).
Regarding claim 17, Simmons discloses that the radius of the outer corner-forming member is at most 10 feet (16” is less than 10 feet).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Simmons.
Regarding claim 3, Simmons discloses that the construction element can connect walls at different angles other than 90 degrees (col 6, ln 49-50 discloses 15 and 30 degrees), but does not expressly disclose that the stud attachment surfaces are at an angle of 45 degrees to each other. 
It would have been obvious to one having ordinary skill in the art at the time of invention to have the angle be 45 degrees, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. When one of ordinary skill would recognize the known effect attributed to a claimed parameter, then it is logical to conclude that changes to that parameter produce expected results. In this case, it is expected that altering the angle between the attachment surfaces would allow for construction of walls that meet at a 45 degree angle.

Allowable Subject Matter
Claims 5, 7, 8, 10, and 11 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  None of the prior art alone or in obvious combination absent hindsight discloses applicant’s invention of a wall structure and method of forming a wall structure with a pre-formed construction element for forming a corner comprising the structure required by the claims. The newly applied prior art of Simmons is not used to form a corner for a wall structure with framing studs and arranged in such a way that stud attachment surfaces of the pre-formed corner construction element are attached to respective studs.

Response to Arguments
Applicant’s arguments, see Remarks, filed 02/08/2022, with respect to the rejection(s) of claim(s) 1-8 under Baccarini have been fully considered and are persuasive.  Therefore, the Simmons. See rejection above. 
Moreover, while arguments in the Affidavit dated 02/08/2022 are persuasive with respect to overcoming changing the size of Baccarini, they are moot with respect to Simmons which discloses a radius that anticipates that of the claimed invention. Furthermore, while the arguments are persuasive with respect to that of a construction element having an outer corner forming radius of at least 12”, it is not persuasive with respect to a smaller outer radius of 8” as previously encompassed by canceled claims 6 and 9. A roughly 30% increase in the weight of an 8” radius as opposed to a 6” radius in the affidavit’s example would be a reasonable weight for one or more construction workers to transport and install. Therefore the action is made final.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE T CAJILIG whose telephone number is (571)272-8143. The examiner can normally be reached M-F 9am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on 571-272-6754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINE T CAJILIG/Primary Examiner, Art Unit 3633